TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 15, 2019



                                     NO. 03-18-00561-CV


             Rosabel Gonzalez d/b/a Nuevo Amanecer Adult Day Care Center,
                    Rosabel Gonzalez, and Luis Gonzalez, Appellants

                                                v.

                          Texas Department of Agriculture, Appellee




      APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on July 31, 2018. Having reviewed

the record, the Court holds that Rosabel Gonzalez d/b/a Nuevo Amanecer Adult Day Care

Center, Rosabel Gonzalez, and Luis Gonzalez have not prosecuted their appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. The appellants shall pay all costs relating to this appeal, both in this Court

and in the court below.